United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, LARGO POST
OFFICE, Largo, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1322
Issued: January 8, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 15, 2013 appellant filed a timely appeal from an April 30, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his request for reconsideration as
untimely filed and failing to demonstrate clear evidence of error. The decision denied
reconsideration of a November 8, 2011 Board decision finding that appellant had failed to
establish more than 32 percent permanent impairment to each of his upper extremities.1
The Board has duly considered the matter and notes that the case is not in posture for a
decision. Appellant submitted an October 10, 2012 report from Dr. Samy F. Bishai, a Boardcertified orthopedic surgeon, determining that he had 63 percent impairment of each of his upper
extremities under the standards of the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (6th ed. 2009). He requested reconsideration of his
schedule award claim in a form received by OWCP on March 1, 2013. In an April 30, 2013
decision, OWCP denied appellant’s reconsideration request finding that it was untimely filed and
did not present clear evidence of error.
1

On August 12, 1996 appellant, then a 48-year-old city carrier, filed a notice of occupational disease alleging that
he developed a left shoulder and arm condition due to the continuous movement of casing and delivering mail.
OWCP accepted this claim for aggravation of osteoarthritis of both shoulders on November 25, 1996. By decision
dated February 3, 2011, it found that appellant had not established more than 32 percent impairment to his upper
extremities.
The Board affirmed this decision on November 8, 2011.
Docket No. 11-864 (issued
November 8, 2011).

The Board has held that where a claimant submits medical evidence regarding a
permanent impairment at a date subsequent to a prior schedule award decision, he or she is
entitled to a merit decision on the medical evidence.2 In the present appeal, appellant submitted
Dr. Bishai’s January 4, 2013 report after OWCP’s February 3, 2011 schedule award decision.
Moreover, this report addressed the pertinent issue of this case, i.e., whether appellant was
entitled to additional schedule award compensation for upper extremity impairment, as it
contained an impairment rating that referenced the A.M.A., Guides. Although appellant
submitted a form in which he requested reconsideration, it is evident that he was not seeking
reconsideration of the February 3, 2011 decision, but was seeking an increased schedule award
based on new medical evidence.
The case will be remanded for further development on the issue of whether appellant has
more than 32 percent permanent impairment of bilateral upper extremities. Following this and
such other development as deemed necessary, OWCP shall issue a de novo decision on appellant
s claim.
IT IS HEREBY ORDERED THAT the April 30, 2013 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: January 8, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); see also B.K., 59 ECAB 228
(2007) (where it was evident that the claimant was seeking a schedule award based on new and current medical
evidence, OWCP should have issued a merit decision on the schedule award claim rather than adjudicate an
application for reconsideration).

2

